Exhibit 99.1 Syneron Reports First Quarter 2009 Results YOKNEAM, ISRAEL(Marketwire - May 14, 2009) - Syneron Medical Ltd. (NASDAQ: ELOS), an innovator in the development, marketing and sales of elos™ combined-energy medical aesthetic devices, today announced financial results for the first quarter ended March 31st, 2009. Revenues for the first quarter of 2009 were $11.9 million, reflecting the low level of economic activity in global markets. This compares with revenues of $34.1 million for the first quarter of 2008. Syneron's gross margins were 58.1% in the first quarter. Despite margins still being lower than historical trends, the improvement in gross margins from the last quarter of 2008 reflects cost savings resulting from the first stages of the restructuring program. Syneron recorded a net loss in the first quarter of $8.2 million on a GAAP basis, compared to a net loss of $15.9 million in the fourth quarter of 2008 and a net profit of $8.3 million in the first quarter of 2008. The net loss for the first quarter of 2009 includes approximately $4.4 million in one-time charges incurred in the first quarter and a credit of approximately $4 million arising from a legal settlement. The GAAP result for the first quarter is equivalent to a loss of $0.30 per basic and diluted share, compared to a loss of $0.58 per basic and diluted share in the last quarter of 2008 and earnings per share of $0.30 in the first quarter of 2008. On a non-GAAP basis, excluding stock-based compensation expenses, net loss in the first quarter was $6.2 million, compared to a net loss of $13.7 million in the fourth quarter of 2008 and a net profit of $10.2 million in the first quarter of 2008. The non-GAAP result for the first quarter is equivalent to a loss of $0.23 per basic and diluted share, compared to a fourth quarter loss in 2008 of $0.50 per basic and diluted share and earnings per share of $0.37 in the first quarter of 2008. Syneron's balance sheet and cash position remain strong. Syneron's cash position (including long-term deposits) totaled $215.2 million as of March 31, 2009 and Syneron continues to have no debt. Trade receivables decreased to $22.1 million from $32.6 million at the end of 2008. Shareholders' equity at the end of the first quarter of 2009 was $235.8 million. Commenting on the results and his first quarter as CEO of Syneron, Lou Scafuri said, "My first priority this quarter was to complete the restructuring program to make Syneron more efficient and more responsive to market conditions. We continued to cut costs and improve efficiencies across the company with the result of a further 10% reduction in operating expenses. "My second and no less important priority was to get all parts of the Syneron team to work together to design and begin to implement tactical changes in our systems and marketing strategy to make our business model more responsive to our customers and to current and future economic volatility. As we announced last month, we are designing all new systems to be able to be marketed at a lower initial entry price, but with significant recurring revenue. This enhanced value proposition will increase our competitiveness across the market segments including the core practitioners." Mr.
